DETAILED ACTION
1.	This Final Office Action is in response to the Amendment filed March 9, 2021.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-6, 8-9, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Gehers reference (US Patent No. 2,027,035) in view of the Hulbert reference (US Patent No. 3,204,617) and further in view of the Pfleiderer reference (DE 3,516,506 A1).  
5.	Regarding claim 1, the Gehers reference discloses:
a connecting rod assembly (FIG. 1) comprising:
a connecting rod (7) with a large end (implicitly disclosed by explicit disclosure of “connecting rod”) and a small end (FIG. 2) with a planar top (FIG. 2); 
a piston wrist pin (17); 
and,
fasteners (22) to connect the connecting rod (7) to the piston wrist pin (17);
wherein, the piston wrist pin (17) comprises a notch (19) (FIG. 2) and the small end planar top (FIG. 2) comprises a flat seating surface (20) dimensioned to fit into the notch (19).
The Gehers reference discloses the invention as essentially claimed.  However, the Gehers reference fails to disclose with an oil reservoir; an oil channel in the connecting rod to and allows oil to pass into the oil reservoir; and, wherein the small end planar top comprises a dowel pin and the notch comprises an orientation opening to receive the dowel pin.
The Hulbert reference teaches it is conventional in the art for oil supply systems for pistons for internal combustion engines to provide as taught in (FIG. 2) an oil reservoir (46) with an oil channel (36) in the connecting rod (34) to conduct a flow of oil from the large end (FIG. 2) to the piston wrist pin (32) (Column 2, lines 18-27) wherein the piston wrist pin (32) comprises an oil opening (48) in the notch (40) that aligns with the oil channel (36) (FIG. 2) and allows oil to pass into the oil reservoir (FIG. 2).  Such configurations/structures would allow delivery of oil under pressure to the groove (Column 2, lines 18-27).  
The combination of the Gehers reference and the Hulbert reference teaches the invention as essentially claimed.  However, the modified Gehers reference fails to disclose wherein the small end planar top comprises a dowel pin and the notch comprises an orientation opening to receive the dowel pin.  
The Pfleiderer reference teaches it is conventional in the art of connecting rods for pistons for internal combustion engines to provide as taught in (FIG. 3) wherein the small end planar top (FIG. 3) comprises a dowel pin (27) and the notch (FIG. 3) comprises an orientation opening (28) to receive the dowel pin (27).  Such configurations/structures would allow for securing against torsion [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Gehers reference, such that the assembly further includes with an oil reservoir; an oil channel in the connecting rod to conduct a flow of oil from the large end to the piston wrist pin; wherein the piston wrist pin comprises an oil opening in the notch that aligns with the oil channel and allows oil to pass into the oil reservoir; and, wherein the small end planar top comprises a dowel pin and the notch comprises an , as clearly suggested and taught by the Hulbert reference and the Pfleiderer reference, in order to allow delivery of oil under pressure to the groove (Column 2, lines 18-27) and for securing against torsion [Abstract].  
6.	Regarding claim 2, the Gehers reference fails to disclose:
wherein the fit between the notch and the small end is a transition fit.
The examiner takes Official Notice that it is well known in the art to use a transition fit as one of three ways to create a fit between pieces for the purpose of securing two items together.  Furthermore, since there are only three ways to join items—clearance fit, transition fit and interference fit it would be obvious to try any one of these methods to get the two pieces to fit together since they are a finite number (three) of identified, predictable solutions (these types of fits are well known in the art) and there is a reasonable expectation of success (there is no reason why a transition fit would not work).  Accordingly, one of ordinary skill in the art by the effective filing date of the claimed invention would have been motivated to use a transitional fit to combine the wrist pin and the small end of the connecting rod together.  In addition, there is evidence in the figures that there is contact between the small end and the notch suggesting a 
transition fit and suggesting against an interference fit (which would obviate the need for fasteners) and a clearance fit (no contact).  
7.	Regarding claim 3, the Gehers reference fails to disclose:
wherein the fit between the notch and the small end limits twist in the assembly to 0.2° or less.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to have the fit between the notch and the small end limit twist in the assembly to 0.2” or less, since it has been held that where the general conditions of a claim 
8.	Regarding claim 4, the Gehers reference further discloses:
wherein the notch comprises a first pair of flat side surfaces and the small end comprises a second pair of fiat side surfaces, the first pair of flat side surfaces dimensioned to fit 
with the second pair of flat side surfaces to limit twist in the connecting rod assembly when the small end is seated in the notch (FIG. 3).
9.	Regarding claim 5, the Gehers reference fails to disclose:
wherein the fit between the notch and the small end is a transition fit (obvious under Official Notice and obvious to try as discussed with claim 2) and further wherein a deviation in the first pair of flat side surfaces from perfectly perpendicular with respect to a flat floor of the notch ranges from 0* to 0.10°.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to wherein a deviation in the first pair of flat side surfaces from perfectly perpendicular with respect to a flat floor of the notch ranges from 0* to 0.10°, since it has been held that where the general conditions of a claim are disclosed in the prior art, 
discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
10.	Regarding claim 6, the Gehers reference fails to disclose:
wherein the fit between the notch and the small end limits twist in the assembly to 0.2° or less.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to have the fit between the notch and the small end limit twist in the assembly to 0.2” or less, since it has been held that where the general conditions of a claim 
are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A). 

at least one shim (21) between the notch and the fiat seating surface of the small end (FIG. 2).
12.	Regarding claim 9, the Gehers reference fails to disclose:
wherein the shim has a thickness of 0.5 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a shim having a thickness of 0.5 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 (II-B).  
13.	Regarding claim 19, the Gehres reference discloses:
a connecting rod assembly (FIG. 1), comprising:
a connecting rod (7) with a large end (implicitly disclosed by “connecting rod”) and a small end (FIG. 2); 
a wrist pin (17);
fittings (22) connecting the wrist pin (17) to the small end (FIG. 2).  
The Gehres reference discloses the invention as essentially claimed.  However, the Gehres reference fails to disclose a transition fit acting between the wrist pin and the small end.
The examiner takes Official Notice that it is well known in the art to use a transition fit as one of three ways to create a fit between pieces for the purpose of securing two items together.  Furthermore, since there are only three ways to join items—clearance fit, transition fit and interference fit it would be obvious to try any one of these methods to get the two pieces to fit together since they are a finite number (three) of identified, predictable solutions (these types of fits are well known in the art) and there is a reasonable expectation of success (there is no reason why a transition fit would not work).  Accordingly, one of ordinary skill in the art by the effective filing date of the claimed invention would have been motivated to use a transitional fit 
transition fit and suggesting against an interference fit (which would obviate the need for fasteners) and a clearance fit (no contact).  
The Gehers reference discloses the invention as essentially claimed.  However, the Gehers reference fails to disclose with an oil reservoir; wherein the piston wrist pin comprises an oil opening that aligns with the oil channel and allows oil to pass into the oil reservoir; and, wherein the small end comprises a dowel pin and the wrist pin comprises an orientation opening to receive the dowel pin.
The Hulbert reference teaches it is conventional in the art for oil supply systems for pistons for internal combustion engines to provide as taught in (FIG. 2) with an oil reservoir (46); wherein the piston wrist pin (32) comprises an oil opening (48) that aligns with the oil channel (36) (FIG. 2) and allows oil to pass into the oil reservoir (FIG. 2).  Such configurations/structures would allow delivery of oil under pressure to the groove (Column 2, lines 18-27).  
The combination of the Gehers reference and the Hulbert reference teaches the invention as essentially claimed.  However, the modified Gehers reference fails to disclose wherein the small end planar top comprises a dowel pin and wrist pin comprises an orientation opening to receive the dowel pin.  
The Pfleiderer reference teaches it is conventional in the art of connecting rods for pistons for internal combustion engines to provide as taught in (FIG. 3) wherein the small end planar top (FIG. 3) comprises a dowel pin (27) and the wrist pin (FIG. 3) comprises an orientation opening (28) to receive the dowel pin (27).  Such configurations/structures would allow for securing against torsion [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Gehers reference, such that the assembly further includes with an oil reservoir; wherein the piston wrist pin comprises an oil and allows oil to pass into the oil reservoir; and, wherein the small end comprises a dowel pin and the wrist pin comprises an orientation opening to receive the dowel pin, in order to allow delivery of oil under pressure to the groove (Column 2, lines 18-27) and for securing against torsion [Abstract].  
14.	Regarding claim 20, the Gehres reference further discloses:
wherein the wrist pin comprises a notch (FIG. 2) comprising a first fiat seating surface (FIG. 2—long flat cut along the lengthwise direction of the wrist pin), fiat sides (flat sides along the notch from the right to the left), and securing openings (FIG. 2) that receive the fittings (22); 
the small end of the connecting rod comprises a second seating surface and fiat side surfaces (FIG. 2); 
further wherein the transition fit is limited by dimensions of the wrist pin notch and the small end of the connecting rod (FIG. 2).
15.	Regarding claim 21, the Gehres reference fails to disclose:
wherein the fit between the wrist pin notch and the small end limits twist in the connecting rod assembly to 0.2° or less.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to have the fit between the notch and the small end limit twist in the assembly to 0.2” or less, since it has been held that where the general conditions of a claim 
are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
16.	Regarding claim 22, the Gehres reference fails to disclose:
wherein the transition fit limits twist in the connecting rod assembly to about 0.1° or less.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the transition fit limit twist in the connecting rod assembly to about 0.1” or less, since it has been held that where the general conditions of a claim are disclosed in 

17.	Regarding claim 23, the Gehres reference further discloses:
at least one shim (21) between a wristpin notch and a fiat seating surface of the small end of the connecting rod (FIG. 2).
18.	Claims 10-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Schum reference (US Patent No. 9,926,867) in view of the Gehres reference and further in view of the Hulbert reference and further in view of the Pfleiderer reference.
19.	Regarding claim 10, the Schum reference discloses:
an opposed-piston engine (FIG. 1) comprising at least one cylinder (10) with longitudinally-separated exhaust (14) and Intake ports (16), a pair of pistons (20, 22) disposed in opposition to one another in a bore (12) of the cylinder (10), and two crankshafts (30, 32) disposed in a generally parallel relationship (FIG. 1) and positioned outside of respective intake 
and exhaust ends of the at least one cylinder (10) (FIG. 1), each piston (20, 22) connected to one of the two crankshafts (30, 32) by a connecting rod assembly (FIG. 1).
The Schum reference discloses the invention as essentially claimed.  However, the Schum reference fails to disclose the connecting rod assembly comprising a connecting rod with a large end and a small end; a piston wrist pin with an oil reservior; and fasteners to connect the connecting rod to the piston wrist pin, wherein the piston wrist pin comprises a notch and the small end comprises a flat seating surface dimensioned to fit into the wrist pin notch an oil channel in the connecting rod to conduct a flow of oil from the large end to the piston wrist pin; wherein the piston wrist pin comprises an oil opening in the notch that aligns with the oil channel and allows oil to pass into the oil reservior; and, wherein the small end planar top comprises a dowel pin and the notch comprises an orientation opening to receive the dowel pin.
The Gehres reference teaches it is conventional in the art of wrist pins for use in pistons to provide as taught in (FIG. 2) a connecting rod assembly (FIG. 2) comprising a connecting rod with a planar top (FIG. 2); a piston wrist pin (17); and fasteners (22) to connect the connecting rod (7) to the piston wrist pin (17), wherein the piston wrist pin (17) comprises a notch (19) and the small end planar top (FIG. 2) comprises a flat seating surface (20) dimensioned to fit into the wrist pin notch (19) (FIG. 3).  Such configurations/structures would allow the casting of the hubs integral with the piston (Column 2, lines 22-23).
The combination of the Schum reference and the Gehers reference teach the invention as essentially claim.  However, the modified Schum reference fails to disclose an oil reservoir an oil channel in the connecting rod to conduct a flow of oil from the large end to the piston wrist pin; wherein the piston wrist pin comprises an oil opening in the notch that aligns with the oil channel with an oil reservoir; wherein the piston wrist pin comprises an oil opening that aligns with the oil channel and allows oil to pass into the oil reservoir; and, wherein the small end comprises a dowel pin and the wrist pin comprises an orientation opening to receive the dowel pin; and, wherein the small end planar top comprises a dowel pin and the notch comprises an orientation opening to receive the dowel pin.
The Hulbert reference teaches it is conventional in the art for oil supply systems for pistons for internal combustion engines to provide as taught in (FIG. 2) an oil reservoir (46); an oil channel (36) in the connecting rod (34) to conduct a flow of oil from the large end (FIG. 2) to the piston wrist pin (32) (Column 2, lines 18-27) wherein the piston wrist pin (32) comprises an oil opening (48) in the notch (40) that aligns with the oil channel (36) (FIG. 2) and allows oil to pass into the oil reservoir (FIG. 2).  Such configurations/structures would allow delivery of oil under pressure to the groove (Column 2, lines 18-27).  
The combination of the Schum reference, the Hulbert reference, and the Hulbert reference teaches the invention as essentially claimed.  However, the modified Gehers reference fails to disclose wherein the small end planar top comprises a dowel pin and the notch comprises an orientation opening to receive the dowel pin.  

Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Gehers reference, such that the assembly further includes the connecting rod assembly comprising a connecting rod with a large end and a small end; a piston wrist pin with an oil reservior; and fasteners to connect the connecting rod to the piston wrist pin, wherein the piston wrist pin comprises a notch and the small end comprises a flat seating surface dimensioned to fit into the wrist pin notch an oil channel in the connecting rod to conduct a flow of oil from the large end to the piston wrist pin; wherein the piston wrist pin comprises an oil opening in the notch that aligns with the oil channel and allows oil to pass into the oil reservior; and, wherein the small end planar top comprises a dowel pin and the notch comprises an orientation opening to receive the dowel pin, as clearly suggested and taught by the Schum reference, the Hulbert reference, and the Pfleiderer reference, in order to allow the casting of the hubs integral with the piston (Column 2, lines 22-23), delivery of oil under pressure to the groove (Column 2, lines 18-27) and for securing against torsion [Abstract].  
20.	Regarding claim 11, the Schum reference fails to disclose:
wherein the fit between the notch and the small end in the connecting rod assembly is a transition fit.
The examiner takes Official Notice that it is well known in the art to use a transition fit as one of three ways to create a fit between pieces for the purpose of securing two items together.  Furthermore, since there are only three ways to join items—clearance fit, transition fit and interference fit it would be obvious to try any one of these methods to get the two pieces to fit 
21.	Regarding claim 12, the Schum reference fails to disclose:
wherein the fit between the notch and the small end limits twist in the connecting rod assembly to 0.2° or less.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to have the fit between the notch and the small end limit twist in the assembly to 0.2” or less, since it has been held that where the general conditions of a claim 
are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
22.	Regarding claim 13, the Schum reference fails to disclose:
wherein the notch comprises a first pair of flat side surfaces and the small end comprises a second pair of flat side surfaces, the first pair of flat side surfaces dimensioned to fit with the second pair of flat side surfaces to limit twist in the connecting rod assembly when the small end is seated in the notch in the connecting rod assembly.
The Gehres reference teaches it is conventional in the art of wrist pins for use in pistons to provide as taught in (FIG. 3) wherein the notch comprises a first pair of flat side surfaces and the small end comprises a second pair of flat side surfaces, the first pair of flat side surfaces dimensioned to fit with the second pair of flat side surfaces to limit twist in the connecting rod assembly when the small end is seated in the notch in the connecting rod assembly (FIG. 3).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Schum reference, such that the engine further includes wherein the notch comprises a first pair of flat side surfaces and the small end comprises a second pair of flat side surfaces, the first pair of flat side surfaces dimensioned to fit with the second pair of flat side surfaces to limit twist in the connecting rod assembly when the small end is seated in the notch in the connecting rod assembly, as clearly suggested and taught by the Gehres reference, in order to allow the casting of the hubs integral with the piston (Column 2, lines 22-23).
23.	Regarding claim 14, the Schum reference fails to disclose:
wherein the fit between the notch and the small end in the connecting rod assembly is a transition fit and further wherein a deviation in the first pair of flat side surfaces from perfectly perpendicular with respect to a flat floor of the notch ranges from 0° to 0.10°.
The Gehres reference teaches it is conventional in the art of wrist pins for use in pistons to provide as taught in (FIG. 2) wherein the fit between the notch and the small end in the connecting rod assembly is a transition fit (obvious for the same reasons given in claim 11) and further wherein a deviation in the first pair of flat side surfaces from perfectly perpendicular with respect to a flat floor of the notch ranges from 0° to 0.10°.  Such configurations/structures would allow the casting of the hubs integral with the piston (Column 2, lines 22-23).
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to wherein a deviation in the first pair of flat side surfaces from perfectly perpendicular with respect to a flat floor of the notch ranges from 0* to 0.10°, since it has been held that where the general conditions of a claim are disclosed in the prior art, 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Schum reference, such that the engine further includes wherein the notch comprises a first pair of flat side surfaces and the small end comprises a second pair of flat side surfaces, the first pair of flat side surfaces dimensioned to fit with the second pair of flat side surfaces to limit twist in the connecting rod assembly when the small end is seated in the notch in the connecting rod assembly, as clearly suggested and taught by the Gehres reference, in order to allow the casting of the hubs integral with the piston (Column 2, lines 22-23).
24.	Regarding claim 15, the Schum reference fails to disclose:
wherein the fit between the notch and the small end limits twist in the connecting rod assembly to 0.2° or less.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to have the fit between the notch and the small end limit twist in the assembly to 0.2” or less, since it has been held that where the general conditions of a claim 
are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
25.	Regarding claim 17, the Schum reference fails to disclose:
at least one shim between the notch and the flat seating surface of the small end.
The Gehres reference teaches it is conventional in the art of wrist pins for use in pistons to provide as taught in (FIG. 2) at least one shim (21) between the notch and the flat seating 
surface of the small end (FIG. 2).  Such configurations/structures would allow the casting of the hubs integral with the piston (Column 2, lines 22-23).

end, as clearly suggested and taught by the Gehres reference, in order to allow the casting of the hubs integral with the piston (Column 2, lines 22-23).
26.	Regarding claim 18, the Schum reference fails to disclose:
wherein the shim in the connecting rod assembly has a thickness of 0.5 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a shim having a thickness of 0.5 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 (II-B).  
Response to Arguments
27.	Applicant's arguments filed October 29, 2020 have been fully considered but they are not persuasive.  The Applicant argues that the Hulbert reference fails to disclose “a notch” in the wristpin into which a flat seating surface fits.  The Hulbert reference does teach a notch.  The Gehers reference teaches a notch into which a flat seating surface fits.  The Hulbert reference teaches an oil reservoir (46) that oil flows into from an oil channel (36) from the oil opening (48) in the notch (40).  Accordingly, all the features of the amended claims are taught and Applicant’s arguments are unfounded.  Applicant’s arguments do not account for the fact that each element of the claims is taught and its arguments are overly restrictive about how the prior art references may be modified.  
Conclusion
28. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747